[Cite as Glover v. S. Ohio Correctional Facility, 2010-Ohio-4785.]

                                       Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




JIM T. GLOVER

        Plaintiff

        v.

SOUTHERN OHIO CORRECTIONAL FACILITY

        Defendant

        Case No. 2009-09540-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       On or about March 26, 2007, plaintiff, Jim T. Glover, an inmate
incarcerated at defendant, Southern Ohio Correctional Facility (SOCF), was transferred
from SOCF to the Lorain County Jail for a court appearance in the Lorain County Court
of Common Pleas. Plaintiff stated that while he was housed in the Lorain County Jail he
was given a pair of white Nike Air Force One tennis shoes. Plaintiff pointed out that
when he was transferred back to SOCF several months later his tennis shoes were
confiscated, placed in long term storage, and lost at sometime while under the control of
SOCF personnel. Plaintiff advised that he first discovered the shoes were lost when he
was transferred from SOCF to the Ohio State Penitentiary (OSP) on November 26,
2008 and the shoes were not among his packed property. Plaintiff implied that his
shoes were lost as a proximate cause of negligence on the part of SOCF staff in
exercising control over the property. Plaintiff filed this complaint requesting damages in
the amount of $125.00, the stated replacement cost of the shoes. Payment of the filing
fee was waived.
       {¶ 2} 2)    Defendant denied liability in this matter specifically denying that any
SOCF personnel “ever took possession of the shoes described in plaintiff’s complaint.”
Defendant maintained that there is no record or other documentation showing SOCF
staff took control over the pair of Nike tennis shoes.
       {¶ 3} 3)    Plaintiff filed a response claiming that his shoes were confiscated by
SOCF personnel. Plaintiff did not supply any supporting documentation to establish any
shoes that were in his possession were confiscated.
                                CONCLUSIONS OF LAW
       {¶ 4} 1)    This court in Mullett v. Department of Correction (1976), 76-0292-AD,
held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
       {¶ 5} 2)    Although not strictly responsible for a prisoner’s property, defendant
had at least the duty of using the same degree of care as it would use with its own
property. Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
       {¶ 6} 3)    Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
       {¶ 7} 4)    Plaintiff must produce evidence which affords a reasonable basis for
the conclusion that defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
       {¶ 8} 5)    In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different possibilities, as to any
essential issue in the case, he fails to sustain the burden as to such issue. Landon v.
Lee Motors, Inc. (1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
       {¶ 9} 6)    Plaintiff has failed to prove that shoes were delivered into defendant’s
custody and control. Plaintiff’s failure to prove delivery of the property to defendant
constitutes a failure to show imposition of a legal bailment duty on the part of defendant
in respect to lost property.    Prunty v. Department of Rehabilitation and Correction
(1987), 86-02821-AD.
      {¶ 10} 7)   Plaintiff cannot recover for property loss when he fails to produce
sufficient evidence to establish that defendant actually assumed control over the
property. Whiteside v. Orient Correctional Inst., Ct. of Cl. No. 2002-05751, 2005-Ohio-
4455 obj. overruled, 2005-Ohio-5068.




                               Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




JIM T. GLOVER

      Plaintiff

      v.

SOUTHERN OHIO CORRECTIONAL FACILITY.

      Defendant

      Case No. 2009-09540-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.
                                ________________________________
                                MILES C. DURFEY
                                Clerk

Entry cc:

Jim T. Glover, #513-970         Gregory C. Trout, Chief Counsel
P.O. Box 45699                  Department of Rehabilitation
Lucasville, Ohio 45699          and Correction
                                770 West Broad Street
                                Columbus, Ohio 43222
RDK/laa
5/13
Filed 6/8/10
Sent to S.C. reporter 10/1/10